DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
In the amendment dated 09/14/2021, claim 21 is newly added; claims 11-15 and 21 are pending.
Claim 11 has been amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Meess (US 20140263250 A1)
Regarding claim 11, Meess discloses 
(welding diffuser and contact tip assembly is provided for use with a welding apparatus, see abstract and figs.5-6) comprising: 
a welding contact tip (contact tip 126, see figs.5-6) comprising a first axial end portion (portion of front end 142, see annotated fig.6 below) having a welding wire outlet of an internal bore (contact tip bore 146) of the welding contact tip (contact tip 126), a threaded middle portion (see threaded middle portion in annotated fig.6 below. See claim 5: “the contact tip is coupled to the diffuser via a threaded connection”) adjacent the first axial end portion (portion of front end 142), and a second axial end portion (portion of rear end 144. See annotated fig.6 below) adjacent the threaded middle portion (see threaded middle portion in annotated fig.6 below), wherein the threaded middle portion (see threaded middle portion in annotated fig.6 below) comprises external threads (threads of the contact tip 126) and the second axial end portion (portion of rear end 144)_extends the remaining length of the welding contact tip (length of the contact tip 126) adjacent the threaded middle portion  (see threaded middle portion in annotated fig.6 below) to an axial end face (angled outer surface 160); and 

    PNG
    media_image1.png
    506
    1008
    media_image1.png
    Greyscale

Annotated fig. 6 of Meess

a gas diffuser (diffuser 24 includes first and second ends 30,32, and openings 36 , see figs.5-6, para.0021, and claim 5) comprising internal threads (threads of the diffuser 24. See internal threads in annotated fig.6 above) configured to mate with the external threads of the threaded middle portion of the welding contact tip (threads of the thread middle portion of the welding contact tip 126. See external threads in annotated fig.6 above), wherein the gas diffuser (diffuser 24) does not contact the second axial end portion (portion of rear end 144)_and the gas diffuser (diffuser 24)  does not contact the axial end face (angled outer surface 160) of the welding contact tip (contact tip 126) when the welding contact tip (contact tip 126) is fully threaded into the gas diffuser (diffuser 24, see fig.6), such that an exterior of the second axial end portion (exterior of rear end 144’s portion) and the axial end face (angled outer surface 160) are exposed to shielding gas (shielding gas 28) within the gas diffuser (see para.0032, 0037-0038 and fig.6).  
Regarding claim 14, Meess further discloses the first axial end portion (portion of front end 142) of the welding contact tip (welding contact tip 126) comprises a tapered outer surface (see tapered outer surface in annotated fig.6 below. According to merriam-webster dictionary, “taper” is “progressively narrowed toward one end”. Thus, the annotated surface is a taper) adjacent the threaded middle portion (see threaded middle portion in annotated fig.6 below) and configured to abut a mating tapered inner surface of the gas diffuser (see tapered inner surface of the diffuser in annotated fig.6 below. This surface abuts the annotated outer surface of the welding contact tip (see tapered outer surface in annotated fig.6 below. According to merriam-webster dictionary, “taper” is “progressively narrowed toward one end”. Thus, the annotated surface is a taper).

    PNG
    media_image2.png
    728
    624
    media_image2.png
    Greyscale

Annotated fig. 6 of Meess
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meess (US 20140263250 A1)
Regarding Claim 12, Meess discloses the system of claim 11, as set forth above.
Meess doesn’t explicitly disclose that an axial length of the first axial end portion of the welding contact tip is between 30% and 70% of a total axial length of the welding contact tip. 
However, judging from the annotated version of Figure 6 of Meess, presented below, it appears that the axial length of the first axial end portion accounts for, at least a length over 30% and close to 70% of the total axial length of the welding contact tip 126.

    PNG
    media_image3.png
    509
    808
    media_image3.png
    Greyscale

it would have been obvious to one of ordinary skill In the art before the effective filing date of the claimed invention to modify the axial length of the first axial end portion (i.e. the annotated first axial end portion) to be within any desired range of percentages of the total axial length of the welding contact tip, such as the one claimed, based on the desired application of the welding contact tip because In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding Claim 13, Meess discloses the system of claim 11, as set forth above. In Meess, there is the axial length of the second axial end portion of the welding contact tip (see annotated fig.6 below)

    PNG
    media_image4.png
    528
    483
    media_image4.png
    Greyscale

Meess doesn’t explicitly disclose the axial length of the second axial end portion of the welding contact tip is between 15% and 55% of a total axial length of the welding contact tip.
However, Meess discloses that the diffuser insert 150 can be modified to have various features (see para.0037-0039). Thus, it would have been obvious to one of ordinary skill In the art before the effective filing date of the claimed invention to modify the axial length of the first axial end portion (i.e. the annotated second axial end portion) to be within any desired range of percentages of the total axial length of the welding contact tip, such as the one claimed, based on the desired application of the welding contact tip because In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding Claim 15, Meess discloses the system of claim 11, as set forth above.
	Meess doesn’t explicitly disclose that the axial length of an exposed surface of the welding contact tip when the welding contact tip is fully threaded into the gas diffuser is between 15% and 60% of a total axial length of the welding contact tip.
However, judging from the annotated version of Figure 6 of Meess, presented below, it appears that the axial length of an exposed surface of the welding contact tip when the welding contact tip is fully threaded into the gas diffuser is between 15% and 60% of a total axial length of the welding contact tip.

    PNG
    media_image5.png
    486
    675
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the axial length (i.e. the annotated exposed surface) to be within any desired range of percentages of the total axial length of the welding contact tip, such as the one claimed, based on the desired application of the welding contact tip because In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 21/are rejected under 35 U.S.C. 103 as being unpatentable over Meess in view of Wells (US 20050218132 A1)
Regarding claim 21, Meess discloses all the claimed limitation as set forth. 
Meess doesn’t explicitly disclose a liner stop positioned within an interior of the diffuser, the liner stop configured to keep a welding torch liner centered radially with respect to 
Wells discloses method and apparatus for securing welding torch components, comprising:
a liner stop (collet 100, see fig.6) positioned within an interior of the diffuser (retaining head 16, see fig. 6. Also, see fig.20 and para. 0100), the liner stop (collet 100) configured to keep a welding torch liner centered radially with respect to the welding contact tip (see para.0010: “a collet to radially center the liner within…the diffuser”), and the axial end face (surface at the rear end face of the contact tip 18) being separated from the liner stop (collet 100, see fig.6) when the welding contact tip (contact tip 18) and the liner stop (collet 100) are installed in the diffuser (retaining head 16).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meess to include the liner stop positioned within the interior of the diffuser, the liner stop configured to keep the welding torch liner centered radially with respect to the welding contact tip, and the axial end face being separated from the liner stop when the welding contact tip and the liner stop are installed in the diffuser as taught by Wells. The liner guides the welding wire from the wire feeder to the contact tip effectively. The collet (liner stop) helps to “radially center the liner within the diffuser”
 and “secures a liner within a torch after the liner is positioned within a torch head to reduce wear and abrasion of the torch components” (See para. 0010 of Wells).
Response to Arguments
The Art-Based Rejections: Applicant’s arguments, see Remarks, filed on 09/14/2021, with respect to the rejection(s) of claim(s) 1 under 102 rejections have been fully considered and 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6559416 B1 discloses an alternate current path for mig gun, having the gas diffuser does not contact the second axial end portion and the gas diffuser does not contact the axial end face of the welding contact tip when the welding contact tip is fully threaded into the gas diffuser, such that an exterior of the second axial end portion and the axial end face are exposed to shielding gas within the gas diffuser (see fig.7).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761